Citation Nr: 0527931	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-34 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance, or due to being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from July 1944 to 
June 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).  

While the veteran in his December 2003 VA Form 9 requested a 
Board hearing, he withdrew that request by a signed statement 
submitted in April 2004.  

The Board remanded the case in April 2004, and it now returns 
for further review.  



FINDINGS OF FACT

1. The veteran's service-connected disabilities include a 
left knee disorder, rated 30 percent disabling; a right knee 
disorder, rated 30 percent disabling; and, a low back 
disorder, rated 20 percent disabling.  His combined 
disability rating is 70 percent and he has been found 
entitled to a total rating based on individual 
unemployability by reason of service connected disabilities 
effective June 30, 1998.

2. The veteran's service-connected disabilities do not 
prevent him from tending to daily care needs without regular 
personal assistance from others.  The veteran's service-
connected disabilities also do they render him unable to 
protect himself from the hazards or dangers incident to his 
daily environment, or confine him to his home or its 
immediate environs; he is not bedridden.

3.  He does not have a service connected disorder rated 100 
percent disabling, is entitled to a total rating, but is not 
shown to have additional disabilities rated 60 percent or 
more disabling, and is not shown to be housebound by reason 
of service connected disabilities.


CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance or on housebound status is not warranted. 
38 U.S.C.A. §§ 1114(l),(s), 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled the VCAA requirements with regard to the claim 
on appeal, by issuance of a VCAA development letters in 
August 2004 and April 2005; and by informing the veteran 
through the appealed November 2002 rating, a November 2003 
statement of the case, and a May 2005 supplemental statement 
of the case, of the evidence obtained and considered, the 
evidence required to grant the claim, and the bases of 
denial, demonstrating the application of applicable law to 
the evidence presented.  The VCAA letters appropriately 
notified the veteran what VA would do and what he must do in 
furtherance of his claim.  He was also requested to submit 
evidence in his possession in furtherance of his claim.   

While the veteran in a December 2003 VA Form 9 had request a 
hearing before appellant Veterans Law Judge of the Board, he 
withdrew that request by a signed statement submitted in 
April 2004.  Hence, he was afforded the opportunity to 
address his claim including by testimony, and he and his wife 
did submit multiple statements addressing the claim and its 
evidentiary bases.

By a May 2004 statement the veteran informed that all medical 
treatment was received at Canandaigua VA Medical Center 
(VAMC).  VA treatment records have been obtained and 
associated with the claims folder.  Home care and medical 
assessments were received through Genesee Regional Home Care, 
and records of that care were received in December 2004.  The 
veteran has also been afforded a May 2005 VA examination to 
address his need for aid and attendance and housebound 
status, particularly with regard to whether those were due to 
his service-connected disabilities.  

The Board in its April 2004 remand requested that the RO 
issue a VCAA letter to inform and assist the veteran in 
furtherance of his claim, as discussed above; that the RO 
obtain any indicated pertinent medical records; that the RO 
then have appropriate VA examination(s) of the veteran to 
ascertain impairment due to service-connected disabilities, 
including whether he was in need of aid and attendance or was 
housebound due to these disabilities as contrasted with other 
non-service connected disabilities; and that the RO then 
review the claim and issue a supplemental statement of the 
case if the benefit sought is not granted.  All of this 
development was completed, and the Board is satisfied that 
all reasonable efforts were made to comply with the Board's 
April 2004 remand instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA 
notice was not provided until after the appealed November 
2002 rating action.  Nonetheless, the veteran was afforded 
ample notice and opportunity to remedy any deficiencies in 
his claim, and required notice and development assistance 
toward that end, including as required by the VCAA, was 
afforded him in the course of his appeal.  In terms of 
theoretical harm resulting from prejudice due to untimeliness 
of VCAA notification, since any grant of the benefit sought 
would be effective from the date of claim, or from the date 
entitlement arose, whichever is later, no prejudice would 
have then resulted in the benefit received for failure to 
provide timely VCAA notice, so long as appropriate 
development and assistance was then undertaken.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  In terms of 
actual harm resulting from prejudice due to untimeliness of 
VCAA notification in this case, because all indicated 
development and assistance has been undertaken and all 
indicated pertinent evidence obtained, because the benefit 
sought is here determined not to be warranted, and because 
there is no basis to conclude that earlier assistance and 
adjudication would change that outcome, no prejudice has 
resulted, and any error in timing of VCAA notice is harmless 
in this case.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Special Monthly Compensation Claim Discussion of the merits

The veteran here contends that he is entitled to special 
monthly compensation due to service-connected disabilities 
based on his needing regular aid and attendance, or based on 
his being housebound, due solely to his service-connected 
disabilities.  Hence, without other bases being raise in this 
appeal, other bases of special monthly compensation are not 
before the Board and will not be addressed.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  The 
basic criteria for determining the need for regular aid and 
attendance pursuant to the provisions of 38 C.F.R. § 
3.352(a), are as follows: an inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need or adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, laces at the back, etc.); an inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; an inability to tend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for this determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996). 

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the disability 
or disabilities and resulting confinement will continue 
throughout his or her lifetime. 38 C.F.R. § 3.350(i)

The veteran is service connected for a left knee disorder 
rated 30 percent disabling based on instability, a right knee 
disorder rated 30 percent disabling based on instability, and 
a low back disorder rated 20 percent disabling based on 
degenerative disc disease.  A combined 70 percent rating is 
assigned with a total rating granted since June 1998.

A July 2001 VA orthopedic examination revealed that the 
veteran could stand for very brief periods; that his balance 
was very poor; that he ambulated with a wheelchair; that he 
used a cane when standing; that he could not lift, push, 
pull, manage stairs, kneel, squat or stoop; that he could not 
manage his personal hygiene, and that he required assistance 
for nearly all activities of daily life.  However, physical 
examination of the knee joints and the back showed no 
correspondingly severe level of disability.  The left knee 
showed range of motion from zero to 100 degrees with only 
mild varus deformity, minimal crepitus to palpation on 
motion, and minimal instability anteroposteriorly; there was 
no pain to palpation and no noted pain on motion of the knee.  
The right knee showed range of motion from zero to 100 
degrees, with no gross knee deformities, only some mild 
crepitus with palpation on motion, and fair stability; there 
was no pain to palpation and no noted pain on motion.  A 13 
centimeter parapatellar scar of the right knee was noted to 
be well-healed.  Lumbar spine examination was performed 
seated and showed tenderness to palpation of the lower lumbar 
paravertebral musculature.  Poor balance and inability to 
stand without assistance precluded range of motion testing of 
the lumbar spine.  There were no sensory deficits of either 
lower extremity, and the examiner attributed left lower 
extremity weaknesses to the veteran's left hemiparesis, not 
to lumbar radiculopathy.  There was positive straight leg 
raising of both legs at 45 degrees, with posterior thigh pain 
elicited.  The examiner assessed degenerative disk disease of 
the lumbar spine, and degenerative joint disease of both 
knees.  The examiner concluded that even without the 
veteran's left hemiparesis status post CVA, he would not be 
able to lift 10 pounds, or stand or walk more than two hours, 
or bend at the waste without pain.  On that basis the 
examiner concluded that the veteran was as likely as not 
unemployable even without his left hemiparesis.  

The veteran was also afforded a VA neurology examination in 
July 2001, with the neurologist only reviewing the veteran's 
low back disorder to contrast with his confounding 
impairments associated with residuals of stroke.  The veteran 
reported that his back pain was growing progressively worse, 
with pain all the time, though without radiation of pain into 
the lower extremities.  He alleged that the pain was 5/10 in 
intensity with increases to 8/10 during exacerbations, which 
occurred three to four times per week and lasted 
approximately three hours.  He reported that walking more 
than 500 feet or bending over to pick up objects or carrying 
objects weighing more than 10 pounds might precipitate an 
exacerbation.  He reported that massage afforded him the only 
relief from his back pain.  

The examining neurologist noted the veteran's history of 
stroke in January 2001 with residual left side weakness.  The 
veteran reported falling the day after his release from 
hospitalization for his stroke, with the result that he broke 
two ribs and was re-hospitalized.  On examination, the 
veteran demonstrated weakness on the left side, at 3+ 
strength in the left upper extremity and 3- strength in the 
left lower extremity, as well as pathologically brisk deep 
tendon reflex on the left with Babinski's sign on the left.  
There were also decreased sensory modalities on the left 
side.  The examiner noted that it was difficult to assess the 
veteran's coordination because he had a wide-based gait and 
used a quad cane.  He also used a wheelchair, though self-
movement was limited to use of the quad cane.  The veteran 
showed pain with movement of the lower limbs.  However, the 
examiner detected no muscle spasm was detected in the low 
back.  Based on the absence of radiating pain, the 
neurologist concluded that the veteran's low back disorder 
was most likely musculoskeletal in nature.  

The July 2001 VA neurologist assessed that the veteran had 
moderately severe peripheral neuropathy due to his diabetes 
mellitus, and moderately severe weakness on the left due to 
stroke.  The neurologist left to the July 2001 orthopedic 
examiner the question of the severity of the assessed low 
back musculoskeletal disability, and simply concluded that 
this disability, taken together with the impairments due to 
diabetes mellitus and stroke, resulted in severe disability. 

Treatment records include an August 2002 VA assessment of the 
veteran for intake to afford respite care for the benefit of 
his wife.  The veteran reported pain in both knees, more so 
on the right, as well as pain in the back.  He added that his 
pain was relieved with Celebrex and hot packs on his back.  
The veteran believed he was walking better, with no falls 
since his hospitalization for a fall in March 2002.  The 
examiner noted that the veteran needed assistance dressing 
and grooming, and that he needed reminders including due to 
his at times forgetting to bring down his pants to urinate.  
He was continent of stool though his wife had to wipe him 
afterwards.  He fed himself, and transferred independently 
and ambulated independently with a quad cane.  While the 
veteran could perform serial sevens more so than serial 
sixes, he could recall only one of three items and was unable 
to draw a clock.  He was also noted to be obese and to have 
shortness of breath with minimal exertion.  The examiner 
assessed left spastic hemiparesis with 3/5 strength on the 
left compared to 5/5 strength on the right.  Very slight 
atrophy of left leg muscles was noted.  For the intake, the 
examiner noted that a priority was a safe environment so that 
the veteran did not hurt himself.  

Other recent treatment records within the claims folders 
generally comport with the findings as documented in this 
August 2002 evaluation, with regard to the veteran's need for 
assistance in activities of daily living, his incomplete 
mental capacities, and his physiological impairments, though 
a gradual subsequent deterioration of physical capacities is 
notable, as evidenced by findings of ambulatory limitations 
as shown by the statement of Dr. Benivegna and a May 2005 VA 
evaluation, noted below.  

In June 2004 and again in October 2004, the same medical 
statement was submitted as prepared by a medical doctor.  The 
assessment addressed the veteran's need for aid and 
attendance.  The physician noted that diagnoses included 
status post cerebrovascular accident (CVA) with hemiparesis, 
hypertension, insulin-dependent diabetes mellitus, coronary 
artery disease, and osteoarthritis.  The physician recorded 
that the veteran needed assistance or a walker for short 
distances, and a wheelchair for longer distances; needed food 
prepared and cut for him; needed assistance in dressing and 
undressing, though he used bed rails to get out of bed and 
could usually do this himself; and needed assistance of his 
wife to get in and out of the car.  He was transported by his 
wife.  The physician noted that by the veteran's wife's 
report the veteran could not venture from the home without 
assistance, and could travel no more than 20 feet by himself 
though aided by a walker.  The physician concluded that the 
veteran could not live independently, and required the daily 
help and supervision of his wife.  

The veteran was afforded a VA aid and attendance examination 
in May 2005.  The examining physician noted that the veteran 
had reasonably intact mental functioning, including 
responding to questions and performing serial sevens with 
self-correction.  However, the veteran was impaired due to 
left hemiparesis post CVA, with mild dysarthria and 
considerable impairment in functioning of his left upper 
extremity and left lower extremity due to the hemiparesis.  
The examiner noted the lower extremity impairment was also 
somewhat due to peripheral neuropathy secondary to his 
diabetes mellitus.  The  examiner concluded that the 
veteran's service-connected knee disabilities and back 
disability did not significantly contribute to his ambulatory 
incapacity or his incapacity to perform physical activities 
including lifting objects, and these knee and back 
disabilities were not limiting factors in his ability to 
perform activities of daily living and did not cause him to 
need aid and attendance or to be housebound.  Rather, the 
examiner concluded that the veteran required aid and 
attendance due to the noted non-service-connected left 
hemiparesis and diabetic peripheral neuropathy.  As part of 
this examination, the examining neurologist observed that 
current examination and review of past medical records did 
not show that the veteran's disabilities of the knees or the 
back produced severe ambulatory or functional impairment such 
as would require aid and attendance.  

The Board finds that the weight of the evidence, including 
the statement of the medical doctor and past VA examination 
and treatment records, comports with the medical conclusions 
of the VA examiner who conducted the aid and attendance 
examination in July 2005, that the veteran's service-
connected left and right knee and low back disorders are not 
so impairing as to require aid and attendance or housebound 
status of themselves.  While the July 2001 VA orthopedic 
examiner concluded that disability apart from the left 
hemiparesis status post CVA also rendered him unemployable, 
the Board does not find that this supports the conclusion 
that the veteran's service-connected knee and back 
disabilities and result in the need for aid and attendance or 
result in the veteran being housebound.  Notable additional 
non-service-connected disabilities include the CVA residuals, 
moderately severe peripheral neuropathy due to diabetes 
mellitus as assessed by the July 2001 VA neurologist, mental 
impairment as documented within such treatment records as the 
August 2002 VA treatment evaluation, and shortness of breath 
on minimal exertion also as documented in the August 2002 
evaluation.  The weight of the medical evidence is to the 
effect that the veteran's service-connected disabilities, 
inclusive of bilateral knee disabilities, and a low back 
disorder, do not result in loss of his ability to perform 
activities including cleaning, dressing, feeding and 
otherwise caring for himself, or loss of his ability to keep 
himself out of harms way, so as to require the regular aid 
and attendance of another.  The weight of the medical 
evidence is also to the effect that the veteran's service-
connected disabilities do not preclude him from venturing 
beyond the confines of his home or its immediate premises, so 
as to render him housebound.  This was the conclusion of the 
May 2005 VA examiner, and the Board finds that the great 
majority of the medical evidence within the claims folder 
supports this.  

The record is also devoid of evidence or contention that the 
veteran is bedridden, and statements and findings are to the 
effect that the veteran moves about the house and is 
transported by his wife elsewhere.  Hence aid and attendance 
due to service-connected disabilities may not be granted on 
the basis of the veteran being bedridden.  

The Board has considered submitted statements by the veteran 
and his wife to the effect that the veteran cannot ambulate 
or perform activities of daily living and is in need of aid 
and attendance, and cannot leave his home himself.  However, 
the veteran and his wife are laypersons, and cannot provide 
medical statements supportive of any conclusion that the 
veteran is in need of aid and attendance or is housebound due 
solely to his service-connected disabilities.  That is at 
least in part a medical question.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound due to service-connected disabilities.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Special monthly compensation based on a need for regular aid 
and attendance or on housebound status is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


